       Case 1:19-cv-01404-AT-BCM Document 123 Filed 09/30/20 Page 1 of 13



                                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                                     ELECTRONICALLY FILED
NATHANIEL ROBINSON and DAVID                                                      DOC #:
EVANS, on behalf of themselves and all others                                     DATE FILED: 9/30/2020
similarly situated,

                                    Plaintiffs,

                  -against-                                                       19 Civ. 1404 (AT) (BCM)

NEW YORK CITY TRANSIT AUTHORITY;                                                             ORDER
PATRICK J. FOYE, in his official capacity
as Acting Chairman of the New York City
Transit Authority; and SARAH E. FEINBERG,
in her official capacity as Interim President of the
New York City Transit Authority,

                        Defendants.
ANALISA TORRES, District Judge:

         Plaintiffs, Nathaniel Robinson and David Evans, move for class certification of their

claims against Defendants, the New York City Transit Authority (the “NYCTA”), its president

Andy Byford, 1 and its chairman Patrick Foye, related to Defendants’ practices for securing

default judgments against individuals accused of violating transit regulations. ECF Nos. 62, 66,

94. The Court referred the motion to the Honorable Barbara C. Moses for a report and

recommendation. ECF No. 70. On August 31, 2020, Judge Moses issued a report and

recommendation (the “R&R”) recommending that Plaintiffs’ motion be granted. R&R at 1, ECF

No. 115. Now before the Court are Defendants’ objections to the R&R. Def. Obj., ECF No.

118. For the reasons stated below, Defendants’ objections are OVERRULED and the R&R is



1
 Byford was replaced as NYCTA president by Interim President Sarah Feinberg. See Sarah E. Feinberg, Interim
President of the New York City Transit Authority, The MTA, https://new.mta.info/people/sarah-e-feinberg. “An
action does not abate when a public officer who is a party in an official capacity dies, resigns, or otherwise ceases to
hold office while the action is pending. The officer’s successor is automatically substituted as a party.” Fed. R. Civ.
P. 25(d).
       Case 1:19-cv-01404-AT-BCM Document 123 Filed 09/30/20 Page 2 of 13




ADOPTED.

                                               BACKGROUND 2

         The NYCTA operates a large public transit system and has a Transit Adjudication Bureau

(the “TAB”) that adjudicates violations of its rules, the “Rules Governing the Conduct and

Safety of the Public in the Use of the Facilities of the Authority.” N.Y. Comp. Codes R. & Regs.

tit. 21, pt. 1050 (the “Transit Rules”); see N.Y. Pub. Auth. Law (“PAL”) § 1209-a (establishing

the TAB and setting out its functions, powers, and duties); Guidelines Governing Proceedings

before the Transit Adjudication Bureau, ECF No. 63-1 (the “TAB Guidelines”); R&R at 1–2.

         A Notice of Violation (a “NOV”) starts a proceeding before the TAB, and the alleged

violator “may either pay the fine stated or deny the violation charged and request a hearing.”

TAB Guidelines §§ 2.1–2.2; R&R at 2. If the alleged violator fails to pay the fine or deny the

violation, the TAB may deem the lack of response as an admission of liability and impose a

default judgment, fines, and additional penalties. TAB Guidelines §§ 2.6, 3.7(a), 3.8(a), 4.2;

R&R at 2. Before entering a default, New York law requires the TAB to attempt to notify the

alleged violator by first class mail. PAL §§ 1209-a(5), 1209-a(9)(c); TAB Guidelines §§ 2.1,

3.8(b); R&R at 3. Once judgment is entered, the TAB may engage the New York Department of

Taxation and Finance to offset the amount of the judgment, plus 9% statutory interest, against

the alleged violator’s tax refund. Id.; N.Y. Tax Law § 171-f. Before taking this measure, the

NYCTA must also make a “reasonable attempt” to warn the alleged violator about the risk to

their tax refund. N.Y. Tax Law § 171-f(3)(c); R&R at 3.




2
  The Court presumes familiarity with the facts as set forth in the R&R, see R&R at 1–12, but will reiterate some
key factual allegations here. Because the parties have not objected to the R&R’s characterization of the facts, the
Court adopts the R&R’s “Background” section. See Roberts ex rel. Phillip v. Happiness Is Camping, Inc., No. 10
Civ. 4548, 2012 WL 844331, at *1 (S.D.N.Y. Mar. 13, 2012).
                                                          2
      Case 1:19-cv-01404-AT-BCM Document 123 Filed 09/30/20 Page 3 of 13




       An alleged violator can request that a default judgment be vacated by showing “good

cause” exists. TAB Guidelines § 3.7(c). However, hearing officers will review these requests on

the record, without a formal hearing. Id.; R&R at 2.

       Plaintiffs allege that TAB’s policies and practices regarding default judgments violate the

due process rights of those against whom TAB enters default judgments. Compl. ¶¶ 1–9, ECF

No. 59. Plaintiffs claim that TAB (1) fails to provide adequate notice regarding potential

penalties, id. ¶¶ 58–61; (2) enforces default judgments even when it knows that the alleged

violator did not receive notice, id. ¶¶ 42–43; (3) begins enforcement efforts without confirming

that the underlying NOV exists, id. ¶¶ 62–67; and (4) fails to produce the NOVs on request when

alleged violators seek to vacate default judgments, id. ¶¶ 69–91. Plaintiffs seek to represent a

class composed of all people against whom the NYCTA “has obtained or will obtain a default

judgment in a New York State court,” excluding those who paid their default judgments

voluntarily or whose claims are time-barred. Pl. Supp. Mem. at 1, ECF No. 94. Evans and

Robinson both allege that they are indigent, and that TAB obtained default judgments against

them in the late 1990s and early 2000s. R&R at 4. Neither received notice of their alleged

violations until 2016 or 2017. Id. By then, the judgments against them had ballooned. Id.

When Evans attempted to challenge the judgments, he was “turned . . . away.” Evans Decl. ¶ 6,

ECF No. 64. When Robinson asked TAB for documents related to his alleged violation, TAB

informed him that the documents were not available for review. Robinson Decl. ¶ 21, ECF No.

65.

       On February 13, 2019, Plaintiffs initiated this action. ECF No. 2. On October 18, 2019,

Plaintiffs filed their class certification motion. ECF No. 62. On March 20, 2020, after oral




                                                 3
        Case 1:19-cv-01404-AT-BCM Document 123 Filed 09/30/20 Page 4 of 13




argument, Plaintiffs filed a supplemental letter revising their proposed class definition. Pl.

Supp. Mem. at 1.

                                           DISCUSSION

   I.        Standard of Review

         A district court “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). When a party

makes specific objections, the court reviews de novo those portions of the report and

recommendation that have been properly objected to. Id.; Fed. R. Civ. P. 72(b)(3). However,

“when a party makes only conclusory or general objections, or simply reiterates his original

arguments,” the court reviews the report and recommendation strictly for clear error. Wallace v.

Superintendent of Clinton Corr. Facility, No. 13 Civ. 3989, 2014 WL 2854631, at *1 (S.D.N.Y.

June 20, 2014); see also Bailey v. U.S. Citizenship & Immigration Serv., No. 13 Civ. 1064, 2014

WL 2855041, at *1 (S.D.N.Y. June 20, 2014) (“[O]bjections that are not clearly aimed at

particular findings in the [report and recommendation] do not trigger de novo review.”). An

order is clearly erroneous if the reviewing court is “left with the definite and firm conviction that

a mistake has been committed.” Easley v. Cromartie, 532 U.S. 234, 242 (2001) (internal

quotation marks and citation omitted).

         In addition, “new arguments and factual assertions cannot properly be raised for the first

time in objections to the report and recommendation, and indeed may not be deemed objections

at all.” Razzoli v. Fed. Bureau of Prisons, No. 12 Civ. 3774, 2014 WL 2440771, at *5 (S.D.N.Y.

May 30, 2014). The court may adopt those portions of the report and recommendation to which

no objection is made “as long as no clear error is apparent from the face of the record.” Oquendo




                                                   4
         Case 1:19-cv-01404-AT-BCM Document 123 Filed 09/30/20 Page 5 of 13




v. Colvin, No. 12 Civ. 4527, 2014 WL 4160222, at *2 (S.D.N.Y. Aug. 19, 2014) (internal

quotation marks and citation omitted).

   II.       Defendants’ Objections

   Judge Moses recommends that Plaintiffs’ motion for class certification be granted because

Plaintiffs have shown that the class members had standing, that the class was ascertainable, and

that the class meets the requirements of Rules 23(a) and 23(b)(2) of the Federal Rules of Civil

Procedure. R&R at 15–28. In their objections, Defendants largely reiterate their original

arguments, or make new arguments that were available to them before Judge Moses. See

generally Def. Obj.

          A. Standing

          At the class certification stage, standing is a threshold question. Med. Soc’y of the State

of N.Y. v. UnitedHealth Grp. Inc., 332 F.R.D. 138, 146 (S.D.N.Y. 2019). “To meet the Article

III standing requirement, a plaintiff must have suffered an ‘injury in fact’ that is ‘distinct and

palpable’; the injury must be fairly traceable to the challenged action; and the injury must be

likely redressable by a favorable decision.” Denney v. Deutsche Bank AG, 443 F.3d 253, 263

(2d Cir. 2006) (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61 (1992)). The

“injury-in-fact” element requires that plaintiff allege an injury that is both “concrete and

particularized,” as well as “actual or imminent, not conjectural or hypothetical.” Spokeo, Inc. v.

Robins, 136 S. Ct. 1540, 1548 (2016) (internal quotation marks and citations omitted).

          Although each purported member of a class need not provide evidence of personal

standing, “a class cannot be certified if any person captured within that definition lacks Article

III standing.” Med. Soc’y, 332 F.R.D. at 146 (internal quotation marks and citation omitted);

Denney, 443 F.3d at 264 (“[N]o class may be certified that contains members lacking Article III


                                                    5
      Case 1:19-cv-01404-AT-BCM Document 123 Filed 09/30/20 Page 6 of 13




standing.”). Unlike the determinations required by Rule 23(a) and (b), the standing decision

may be made based upon the pleadings, and the Court must “accept as true all material

allegations of the complaint.” Denney, 443 F.3d at 263 (quoting Warth v. Seldin, 422 U.S. 490,

501(1975)).

       Judge Moses found that every proposed class member has had or will have a default

judgment issued against them, which constitutes a concrete and particularized injury, and that

this injury is fairly traceable to the NYCTA’s allegedly unconstitutional practices. R&R at 17–

18. Defendants argue, for the first time in their objections, that Judge Moses applied the wrong

standard to evaluate standing, and should have relied on Clapper v. Amnesty International USA,

568 U.S. 398, 409 (2013). Def. Obj. at 6–9. Defendants could have made this argument before

Judge Moses and did not. See Def. Opp. at 4–16, ECF No. 68; Def. Supp. Opp. at 1–2, ECF No.

97. Thus, this is a new argument that “cannot properly be raised for the first time in objections

to the report and recommendation.” Razzoli, 2014 WL 2440771, at *5. Regardless, the Court

agrees with Judge Moses’ standing determination—Clapper “does not address the standing of

unnamed class members” and Judge Moses applied the Second Circuit caselaw that does. Pl.

Opp. at 8, ECF No. 122; R&R at 17. Defendants also reiterate their original argument that some

of the proposed class members cannot have standing because default judgments were properly

issued against them. Compare Def. Supp. Opp. at 2 with Def. Obj. at 7–8. The Court finds no

clear error in Judge Moses’ findings on this issue. Wallace, 2014 WL 2854631, at *1 (“[W]hen a

party . . . simply reiterates his original arguments,” the court reviews the report and

recommendation strictly for clear error.). The Court agrees that the proposed class members

have standing.




                                                  6
      Case 1:19-cv-01404-AT-BCM Document 123 Filed 09/30/20 Page 7 of 13




       B. Class Certification

       For a matter to proceed as a class action, a plaintiff must satisfy the following

prerequisites:

       (1) the class is so numerous that joinder of all members is impracticable; (2) there
       are questions of law or fact common to the class; (3) the claims or defenses of the
       representative parties are typical of the claims or defenses of the class; and (4) the
       representative parties will fairly and adequately protect the interests of the class.

Fed. R. Civ. P. 23(a). In addition to satisfying the Rule 23(a) prerequisites, the plaintiff must

qualify the proposed class under one of three Rule 23(b) categories. Fed. R. Civ. P. 23(b); see

also Brown v. Kelly, 609 F.3d 467, 476 (2d Cir. 2010). Rule 23(b)(2)—the provision under

which Plaintiffs move, see Pl. Mem. at 5, ECF No. 66—is appropriate in cases in which the

defendants acted or refused to act on grounds that apply generally to the class and the plaintiff

seeks injunctive or declaratory relief, see Fed. R. Civ. P. 23(b)(2). The party seeking class

certification bears the burden of satisfying Rule 23’s prerequisites by a preponderance of the

evidence. Teamsters Local 445 Freight Div. Pension Fund v. Bombardier Inc., 546 F.3d 196,

202 (2d Cir. 2008).

       1. Ascertainability

       Although it is “not explicitly spelled out in Rule 23, courts in this circuit have added an

‘implied requirement of ascertainability’ with respect to the class definition.” Hamelin v.

Faxton-St. Luke’s Healthcare, 274 F.R.D. 385, 393 (N.D.N.Y. 2011) (quoting In re Initial Public

Offerings Sec. Litig. (In re IPO), 471 F.3d 24, 30 (2d Cir. 2006)). Specifically, courts have

required that “a class be identifiable before it may be properly certified.” Id. at 396

(citing Dunnigan v. Metro. Life. Ins. Co., 214 F.R.D. 125, 135 (S.D.N.Y. 2003)). “An

identifiable class exists if its members can be ascertained by reference to objective



                                                  7
      Case 1:19-cv-01404-AT-BCM Document 123 Filed 09/30/20 Page 8 of 13




criteria.” Stinson v. City of New York, 282 F.R.D. 360, 367 (S.D.N.Y. 2012) (internal quotation

marks and citation omitted).

       Judge Moses pointed out that Defendants’ counsel conceded at oral argument that

“TAB’s records identify all individuals with default judgments entered against them.” R&R at

16. Additionally, “TAB’s records include both the date on which a default judgment was

entered in a court and whether and when it has been paid,” which will enable identification of

those excluded from the class. Id. Defendants object to this finding in a heading, without any

analysis. Def. Obj. at 18. Because Defendants make “conclusory or general objections,” the

Court reviews the objection for clear error and finds none. Wallace, 2014 WL 2854631, at *1.

       2. Numerosity

       Under Rule 23(a)(1), the class must be “so numerous that joinder of all members is

impracticable.” Fed. R. Civ. P. 23(a)(1). Numerosity can be presumed if the class has at least

forty members. Consol. Rail Corp. v. Town of Hyde Park, 47 F.3d 473, 483 (2d Cir. 1995).

Evidence of exact class size or identity of class members is not required to satisfy the numerosity

requirement. Robidoux v. Celani, 987 F.2d 931, 935 (2d Cir. 1993). Rather, a district court must

make a factual finding as to the approximate size of the class based on the evidence presented,

and then “apply the legal standard governing numerosity.” See In re IPO, 471 F.3d at 40 (“Any

dispute about the size of the proposed class must be resolved, and a finding of the size of the

class, e.g., 50, 100, or more than 200, must be made.”).

       Judge Moses noted that Plaintiffs submitted evidence showing that a subset of the

proposed class alone includes thousands of individuals. R&R at 21. At oral argument,

Defendants’ counsel agreed that such numerosity requirements of Rule 23 were met. Id.

Defendants nonetheless object to this finding, stating that Plaintiffs “are unable to meet the


                                                 8
      Case 1:19-cv-01404-AT-BCM Document 123 Filed 09/30/20 Page 9 of 13




requirements of showing numerosity” without further analysis. Def. Obj. at 18. Because

Defendants make “conclusory or general objections,” the Court reviews the objection for clear

error and finds none. Wallace, 2014 WL 2854631, at *1.

       3. Commonality

       Rule 23(a)(2) requires that there be “questions of law or fact common to the class.” Fed.

R. Civ. P. 23(a)(2). Plaintiffs must “present evidence that a common factual nexus exists among

the purported class.” See Lewis Tree Serv., Inc. v. Lucent Techs., Inc., 211 F.R.D. 228, 232

(S.D.N.Y. 2002). However, the commonality requirement is to be “liberally construed.” See

Damassia v. Duane Reade, Inc., 250 F.R.D. 152, 156 (S.D.N.Y. 2008) (quoting Trief v. Dun &

Bradstreet Corp., 144 F.R.D. 193, 198 (S.D.N.Y. 1992)); see also Lewis Tree, 211 F.R.D. at 231

(noting that “the commonality requirement of Rule 23(a)(2) is usually a minimal burden for a

party to shoulder”).

       The commonality standard does “not mandate that the claims of the lead plaintiff be

identical to those of all other plaintiffs.” Lapin v. Goldman Sachs & Co., 254 F.R.D. 168, 176

(S.D.N.Y. 2008). Rather, it “require[s] that plaintiffs identify some unifying thread among the

members’ claims that warrants class treatment.” Damassia, 250 F.R.D. at 156 (quoting Bolanos

v. Norwegian Cruise Lines Ltd., 212 F.R.D. 144, 153 (S.D.N.Y. 2002)) (alteration omitted). The

commonality requirement may be satisfied where plaintiffs’ various alleged injuries “derive from

a unitary course of conduct by a single system.” See Marisol A. v. Giuliani, 126 F.3d 372, 377

(2d Cir. 1997).

       Because “all of the policies, customs, and practices that plaintiffs seek to challenge—both

written and unwritten—are centralized within TAB . . . and apply to all respondents against

whom TAB obtains and enforces default judgments,” Judge Moses found that Plaintiffs


                                                9
     Case 1:19-cv-01404-AT-BCM Document 123 Filed 09/30/20 Page 10 of 13




adequately established commonality. R&R at 23, 25. In making this determination, Judge

Moses rejected Defendants’ argument that class certification was inappropriate where the

proposed class identified multiple ways in which TAB’s policies violated their due process

rights, because each alleged violation is part of the same overarching scheme. Id. at 23–24.

Defendants now reiterate this same argument. Compare Def. Supp. Opp. at 2–3 with Def. Obj. at

10–11. Defendants argue that Judge Moses incorrectly applied a case predating the Supreme

Court’s opinion in Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350–51 (2011). Def. Obj. at

12. However, Judge Moses thoroughly analyzed the effect of Wal-Mart itself, and incorporated

post-Wal-Mart decisions into her well-reasoned analysis. R&R at 22–25 (citing Westchester

Indep. Living Ctr., Inc. v. State Univ. of New York, Purchase Coll., 331 F.R.D. 279, 293

(S.D.N.Y. 2019), Sykes v. Mel S. Harris & Assocs. LLC, 780 F.3d 70, 84 (2d Cir. 2015), and

Brooklyn Ctr. for Indep. of the Disabled v. Bloomberg, 290 F.R.D. 409, 413–14 (S.D.N.Y.

2012)).

          Defendants also argue that “Judge Moses did not probe behind the pleadings before

coming to rest” on the issue of commonality. Def. Obj. at 12 (internal quotation marks omitted).

To support this proposition, Defendants invoke Wal-Mart, but that case involved very different

facts than here. Def. Obj. at 12. As Judge Moses correctly observed, the plaintiffs in Wal-Mart

“sought to certify a nationwide class of approximately 1.5 million female Wal-Mart employees

without pointing to any nationwide policies.” R&R at 23. In contrast, Plaintiffs here challenge

“a set of policies enacted by a single entity.” Pl. Opp. at 16.

          The Court agrees with Judge Moses that Plaintiffs have adequately established

commonality.




                                                 10
     Case 1:19-cv-01404-AT-BCM Document 123 Filed 09/30/20 Page 11 of 13




       4. Typicality

       Rule 23(a)(3) requires that “the claims or defenses of the representative parties are typical

of the claims or defenses of the class.” Fed. R. Civ. P. 23(a)(3). As is well recognized, “The

commonality and typicality requirements tend to merge into one another, so that similar

considerations animate analysis of Rules 23(a)(2) and (3).” Marisol A., 126 F.3d at 376

(citing Gen. Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 157 n.13 (1982)). The typicality

requirement is satisfied “when each class member’s claim arises from the same course of events,

and each class member makes similar legal arguments to prove the defendant’s liability.” In re

Drexel Burnham Lambert Grp., 960 F.2d 285, 291 (2d Cir. 1992). As with commonality,

typicality is not defeated by “minor variations in the fact patterns underlying individual

claims,” as long as the wrong is alleged to have occurred in the same general fashion. Robidoux

v. Celani, 987 F.2d 931, 936–37 (2d Cir. 1993).

       Relying on her commonality analysis, “and the fact that all class members . . . have

suffered or will suffer the entry of an adverse NYCTA default judgment,” Judge Moses found

that Plaintiffs adequately established typicality. R&R at 26. Defendants make no separate

arguments regarding typicality other than their arguments about commonality. Def. Obj. at 12–

17. And, as the Court has already held, Defendants arguments are unpersuasive. The Court

agrees with Judge Moses that Plaintiffs have established typicality.

       5. Adequacy

       Rule 23(a)(4) requires that “the representative parties will fairly and adequately protect

the interests of the class.” Fed. R. Civ. P. 23(a)(4). Adequacy of representation is evaluated in

two ways: by looking to the qualifications of plaintiffs’ counsel and by examining the interests of




                                                11
     Case 1:19-cv-01404-AT-BCM Document 123 Filed 09/30/20 Page 12 of 13




the named plaintiffs. See Baffa v. Donaldson, Lufkin & Jenrette Sec. Corp., 222 F.3d 52, 60 (2d

Cir. 2000).

       Defendants do not dispute the adequacy of Plaintiffs’ representation and Judge Moses

found that Rule 23(a)(4) was satisfied. R&R at 26; see Def. Obj. When no objection is made,

the Court reviews the R&R for clear error. Santiago v. Colvin, 12 Civ. 7052, 2014 WL 1092967,

at *1 (S.D.N.Y. Mar. 17, 2014). The Court finds no clear error.

       6. Rule 23(b)(2)

       A class action may be maintained if all four Rule 23(a) requirements are met, and the

action qualifies under at least one of the subdivisions of Rule 23(b). Plaintiffs assert that

certification is appropriate under both Rules 23(b)(2) and (b)(3). Pl. Mem. at 5. A class action

may be certified under Rule 23(b)(2) if “the party opposing the class has acted or refused to act

on grounds that apply generally to the class, so that final injunctive relief or corresponding

declaratory relief is appropriate respecting the class as a whole.” Fed. R. Civ. P. 23(b)(2).

       Because Plaintiffs seek injunctions that sweep broadly enough to benefit all members of

the proposed class, Judge Moses found certification under Rule 23(b)(2) appropriate here. R&R

at 27–28. Defendants argue that certain groups of members might not benefit from any of the

requested relief, making certification under this rule inappropriate. Def. Obj. at 17–18. The

Court reviews this specific objection de novo. 28 U.S.C. § 636(b)(1)(C).

       Certification under Rule 23(b) is appropriate even where the relief to each class member

is not “identical”—the relief need only be “beneficial.” Sykes, 780 F.3d at 97. Plaintiffs’

requested relief meet this standard. For example, Plaintiffs seek an injunction “barring TAB

from enforcing default judgments until it develops procedures that comply with the Due Process

Clause.” Pl. Supp. Mem. at 5. Because every member of the proposed class has or will have a


                                                 12
        Case 1:19-cv-01404-AT-BCM Document 123 Filed 09/30/20 Page 13 of 13




default judgment entered against them, Plaintiffs’ requested relief will benefit every member of

the proposed class. This Court agrees with Judge Moses that certification under Rule 23(b)(2) is

appropriate here.

                                                  CONCLUSION

           The Court has reviewed de novo those portions of the R&R to which Plaintiff properly

objected and has reviewed the remainder of the R&R for clear error. 3 For the reasons stated

above, the Court ADOPTS the R&R in its entirety, and Plaintiffs’ motion for class certification

is GRANTED.

           Because Andy Burford is no longer the president of the NYCTA, it is further ORDERED

that Sarah E. Feinberg, the interim president of the NYCTA, be substituted as a party in this

action. See Fed. R. Civ. P. 25(d).

           The Clerk of Court is directed to terminate the motion at ECF No. 62, amend the caption

as styled above.

           SO ORDERED.

Dated: September 30, 2020
       New York, New York




3
    To the extent not discussed above, the Court finds no clear error in the unchallenged portions of the R&R.

                                                           13
